DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16887604, entitled: COMPRESSION SPRING ASSEMBLY, filed on 05/29/2020.  Claims 1-12 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowse et al. (U.S. Pat. 6220008) in view of Hruska et al. (U.S. Pat. 7360353).
	Regarding claims 1 and 3-6, Rowse teaches a compression assembly comprising: a rod 28 that extends from a first end to a second end (as shown in Fig. 3 below); the rod 28 receiving through an opening in a stop assembly 36 (as seen in Fig. 3), an opening in a compression spring 38, and an opening in a boxing assembly 35, where the stop assembly 36 is positioned adjacent the first end, the boxing assembly 35 is positioned adjacent a second end, and the compression spring 38 is positioned between the stop assembly 36 and the boxing assembly 35 (as seen in Fig. 2); the stop assembly 36 extending from a first end to a second end with a first stop 34 positioned at the first end; the boxing assembly 35 extending from a first end to a second end with a second stop 37 positioned between the first end and the second end of the boxing assembly 35 (as seen in Fig. 3); and an adjustment member 32 connected to a first end of the rod 28 and an arm connection assembly connected to a second end of the rod 28 (as shown in Fig. 3 below); and a wheel connection assembly 42 connected to the boxing assembly 35.
Regarding claims 1 and 3-6, Rowse is discussed above and teaches the compression spring assembly, but fails to teach a limiter assembly and a guide assembly.  Hruska teaches a spring assembly having a rod 123 and a spring 122 with a limiter assembly; the limiting assembly having a limiting member 128 with a plurality of openings (as seen in Fig. 16); a guide assembly 125 connected to the rod 123 and having a guide (i.e. opening within guide assembly 125) that receives and encompasses the limiting member 128; and a pin received through one of the plurality of openings in the limiting member 128 between an end of the guide and an end of the limiting member 128 (as shown in Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring assembly of Rowse with the limiting and guide members of Hruska, in order to limit the distance that the wheel may drop as it passes over a depression, as taught to be desirable by Hruska (see discussion in col. 6, lines 59-63).  
	Regarding claims 2 and 8, Hruska teaches the assembly, where the limiting member 128 is cylindrical in shape and the guide is tubular in shape.  The Examiner notes that the limiting member 128 slides within the opening in the guide assembly 125.
	Regarding claim 9, Rowse teaches the assembly, where the first end of the rod 28 is threaded (as seen in Fig. 3 below).
	Regarding claim 10, Rowse teaches the assembly, where the diameter of the first stop 34 and the diameter of the second stop 37 is larger than the diameter of the opening in the compression spring 38 (as seen in Fig. 3).
	Regarding claim 12, Rowse teaches the assembly, further comprising the arm connection assembly having a clevis 46,30 that extends outwardly away from the first end and the second end of the rod 28 (as seen in Fig. 3).






    PNG
    media_image1.png
    700
    909
    media_image1.png
    Greyscale


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowse and Hruska as applied to claim 7 above, and further in view of Peeters (U.S. Pat. 7322568).
	Regarding claim 11, Rowse and Hruska are discussed above, and teach the compression assembly.  However, Rowse and Hruska fail to teach where the assembly further comprises a first bushing received by the rod 28 and the opening in the stop assembly 36, and a second bushing received by the rod 28 and the opening in the boxing assembly 35.  Peeters teaches a damping spring assembly for agricultural implements comprising a rod 26 surrounded by a compression spring 16, and having a first bushing 18 on the first end of the rod 26, and a second bushing 20 on the second end of the rod 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the rod taught by Rowse with the bushings of Peeters, in order to resist overextension, as taught to be desirable by Peeters (see discussion in col. 3, lines 2-3).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Rowse, Hruska, and Peeters above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional counterbalancing mechanisms for various applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        16-Jul-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632